Name: Commission Regulation (EC) NoÃ 411/2007 of 17 April 2007 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  cooperation policy;  economic policy;  farming systems
 Date Published: nan

 18.4.2007 EN Official Journal of the European Union L 101/3 COMMISSION REGULATION (EC) No 411/2007 of 17 April 2007 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145 (c), (d) and (d)c) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. (2) Regulation (EC) No 1782/2003 as amended by Regulation (EC) No 2013/2006 defines the rules for the de-coupled support and the integration of the support for bananas into the single payment scheme. The related detailed rules should therefore be adopted. Those detailed rules should follow the same lines as those already laid down in Regulation (EC) No 795/2004 with regard to olive oil, tobacco, cotton, hops, sugar beet, cane and chicory. (3) In accordance with Article 70(1)(b) of Regulation (EC) No 1782/2003, Spain, France and Portugal decided to exclude direct payments granted to farmers in the outermost regions from the single payment scheme. Consequently the rules for the integration of banana support into the single payment scheme do not apply to such regions. (4) Article 21 of Regulation (EC) No 795/2004 provides for the detailed rules for farmers who made investments in production capacity or who leased parcels on a long-term basis. Those provisions need to be adapted in order to take into account the special situation of farmers in the banana sector who made such investments or entered into such long-term lease-contracts before the entry into force of Regulation (EC) No 2013/2006. (5) The integration of the banana reference amounts into the single payment scheme was decided by Regulation (EC) No 2013/2006. Member States therefore only have very short time-limits to take the necessary steps to comply with that integration. Measures should be taken to ensure a smooth transition from the previous banana compensatory aid scheme to the integration into the single payment scheme. In particular, it should be ensured that farmers may make use of their rights within reasonable time-limits. Where that possibility is at jeopardy, Member States should have to provide for a prolongation of the application time-limits fixed in Regulation (EC) No 1782/2003. (6) In accordance with Article 42(1) of Regulation (EC) No 1782/2003, the national reserve has to be replenished by a linear reduction of all the reference amounts. Rules need to be established to clarify how Member States who already applied the single payment scheme in 2005 and 2006 have to proceed with regard to the integration of the reference amount for bananas into the replenishment of the national reserve. (7) The specific rules provided for in Articles 48c and 48d of Regulation (EC) No 795/2004 need to be adapted to include the banana sector in the single payment scheme. (8) Regulation (EC) No 795/2004 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: 1. Article 21 is amended as follows: (a) In paragraph 1, the following subparagraph is added: For the investments in the banana sector the date referred to in the first subparagraph shall be 1 January 2007. (b) In paragraph 2, the following subparagraph is added: For the investments in the banana sector the date referred to in the first subparagraph shall be 1 January 2007. (c) In paragraph 4, the following subparagraph is added: For the long-term leases in the banana sector the date referred to in the first subparagraph shall be 1 January 2007. 2. The title of Chapter 6b is replaced by the following: CHAPTER 6b INTEGRATION OF TOBACCO, OLIVE OIL, COTTON, HOPS PAYMENTS, SUGAR BEET, CANE, CHICORY AND BANANA SUPPORT INTO THE SINGLE PAYMENT SCHEME 3. Article 48c is amended as follows: (a) In paragraph 2 the following subparagraph is added: For the purposes of the establishment of the amount and the determination of payment entitlements in the framework of the integration of banana support into the single payment scheme, Articles 37 and 43 of Regulation (EC) No 1782/2003 shall apply subject to the rules established in Article 48d of this Regulation. (b) Paragraph 4 is replaced by the following: 4. As the case may be, Article 41(2) of Regulation (EC) No 1782/2003 shall apply to the value of all the payment entitlements existing before the integration of banana support and/or dairy payments, and to the reference amounts calculated for banana support and/or dairy payments. (c) In paragraph 5, the following subparagraph is added: The percentage of reduction fixed by the Member State in accordance with Article 42(1) of Regulation (EC) No 1782/2003 in the first year of implementation of the single payment scheme shall apply to the banana reference amounts to be integrated into the single payment scheme. (d) In paragraph 7, the following subparagraph is added: For the purpose of the establishment of the payment entitlements in relation to banana support, the first year of application of the single payment scheme referred to in Articles 7(1), 12 to 17 and 20 shall be 2007. (e) Paragraph 8 is replaced by the following: 8. Where the inclusion of the sugar and banana reference amounts calculated in accordance with point K and L of Annex VII to Regulation (EC) No 1782/2003 in the single payment scheme risks making it impossible to respect the time-limits set out in Article 34 of Regulation (EC) No 1782/2003 and Article 12 of this Regulation, the Member States shall extend those time-limits by one month. 4. Article 48d is amended as follows: (a) Paragraph 1 is replaced by the following: 1. If the farmer has not been allocated or has not bought payment entitlements by the last date for applying for the establishment of payment entitlements for 2006, he shall receive payment entitlements calculated in accordance with Articles 37 and 43 of Regulation (EC) No 1782/2003 for tobacco, olive oil and cotton payments as well as sugar beet, cane and chicory support. For the purpose of the integration of the banana support into the single payment scheme, the year shall be 2007. The first subparagraph shall also apply when the farmer has leased in payment entitlements for 2005 and/or 2006, and, for the purpose of the integration of the banana support, and/or for 2007. (b) In paragraph 2, the second subparagraph is replaced by the following second and third subparagraphs: If the farmer has been allocated or has bought or received payment entitlements by the last day for applying for the establishment of payment entitlements for 2007 in the framework of the integration of banana support, the value and number of his payment entitlements shall be recalculated as follows: (a) the number of payment entitlements shall be equal to the number of payment entitlements he owns, increased by the number of hectares established in accordance with Article 43 of Regulation (EC) No 1782/2003 for bananas; (b) the value shall be obtained by dividing the sum of the value of the payment entitlements he owns and the reference amount calculated in accordance with Article 37 of Regulation (EC) No 1782/2003 for banana support by the number established in accordance with point (a) of this paragraph. Set aside payment entitlements shall not be taken into account in the calculation referred to in the first and second subparagraph. (c) The following paragraph is added: 5. For the purpose of the integration of banana support in the single payment scheme, the year 2006 referred to in paragraphs 3 and 4 shall be replaced by 2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (OJ L 384, 29.12.2006, p. 13). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 373/2007 (OJ L 92, 3.4.2007, p. 13).